Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 01/18/2022. 
Claims 1-27 are pending in this application. 
Claims 1, 10 and 19 are independent claims. 
Claims 1, 2, 9-11, 18-20, and 27 are currently amended. 
This Office Action is made final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is compared to claim 1 in US Patent 11055142 in the following table:
Instant Application
Patent number 11055142
Claim 1. 
1. A method comprising: 

receiving a demand of computing resources from a plurality of servers


calculating a first total demand of computing resources based at least on the received



based on the first total demand, requesting a first number of computing resources from a
pool of computing resources

receiving a first distribution of computing resources;

allocating a first portion of the first distribution of the computing resources to a first server of a plurality of servers;


allocating a second portion of the first distribution computing resources to a second server of the plurality of server;




based on the updated demand, receiving a second distribution of computing resources; based on the second distribution reducing allocation of the first portion of the computing resources to the first server;

transmitting an instruction to the first server to release one of the computing resources in the first portion of the computing resources;

receiving a notification from the first server regarding the release of one of the computing resources in the first portion of the computing
resources; and




Claim 1. 
1. A method comprising:

receiving, by one or more processors, a demand for computing resources from a plurality of local servers;

calculating a total demand for computing resources for a system based at least on the received demands for computing 

based on the calculated total demand for the system, requesting N number of computing resources from a pool of computing resources;

receiving a distribution of M number of computing  resources;

allocating a first portion of the M number of computing resources to a first local server of the plurality of local
servers;

allocating a second portion of the M number of computing  resources to a second local server of the plurality of
local server;





based on the updated demand, reducing allocation of the first portion of the M number of computing resources to
the first local server; and





receiving a notification from the first local server regarding a release of one of its allocated computing resource;
and


allocating the released computing resource to the second server.


Claims 1-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-27 of US Patent 11055142.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1 of the patent, anticipates or otherwise renders obvious the limitations of claim 1, respectively of this instant application.  
It should be noted that the present application and the U.S. Patent 11055142 have the same inventive entities. The assignee for both the present application and U.S. Patent 11055142 is Snowflake Inc.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4,8,10,11,13,17,19,20,22 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US 2018/0375957 Al) in further view of Gulati (US 2013/0326064 A1) and Dettori (US 2018/0102984 A1).

As per claim 1, Lv teaches A method comprising:
receiving a demand of computing resources from a plurality of servers (Lv  [0032] Step 103: Obtaining resource demands of the terminal groups, available resources of the machine clusters, and access quality between the terminal groups and the machine clusters.).
calculating a first total demand of computing resources based at least on the received demand (Lv [0092] : obtaining the sum of the resource demands of the terminal groups for the machine clusters according to the ratios and the resource demands of the terminal groups).
based on the first total demand, requesting a first number of computing resources from a pool of computing resources (Lv [0047] In one embodiment, the sum of the resource demands of the terminal groups for the machine clusters is a sum of resources that the machine clusters need to provide to all the terminal groups.  For example, for the machine cluster 1, assuming that there are m terminal groups, a sum of resource demands of the terminal groups for the machine cluster 1 may be a sum of a resource that the machine cluster 1 needs to provide to the terminal group 1, a resource that the machine cluster 1 needs to provide to the terminal group 2, .  . . and a resource that the machine cluster 1 needs to provide to a terminal group m. The sum of the resource demands of the terminal groups for the machine clusters may be obtained 
receiving a first distribution of computing resources; (Lv [0046] Further, the preset resource limiting-condition includes: a sum of the resource demands of the terminal groups for the machine clusters is less than or equal to the available resources of the machine clusters, and the sum of the resource demands is obtained according to the resource demands of the terminal groups and the to-be-obtained ratios and [0105] access scheduling is performed on the terminals according to the ratios.  In this solution, access scheduling may be performed based on the available resources of the machine clusters, the resource demands of the terminal groups, and the access quality between the terminal groups and the machine clusters.  That is, the scheduling solution considers both an access capacity and the access quality.). 
Lv does not teach allocating a first portion of the first distribution of the computing resources to a first server of a plurality of servers and allocating a second portion of the first distribution of the computing resources to a second server of the plurality of server and receiving an updated demand for computing resources from the plurality of servers.
However, Gulati teaches allocating a first portion of the first distribution of the computing resources to a first server of a plurality of servers; (Gulati [0036] The SRP-based QoS management mechanism uses a storage resource pool (SRP) module 238 and a local scheduling module 240, which are included in each host computer in the network computer system 100, as illustrated in FIG. 2.  The SRP module in each host computer cooperatively operates with the SRP modules in the 
allocating a second portion of the first distribution of the computing resources to a second server of the plurality of servers; (Gulati [0070] At block 806, a portion of the computed current capacity for the common resource is assigned to a particular host computer using the computed entitlement of each client running on the particular host computer and  [0067] In this fashion, each host computer in the network computer system 100 is able to independently allocate a portion of the total capacity of the storage 106 to itself based on the average latency of the storage and manage the allocated storage resource among the clients running on that host computer using the computed dynamic reservation, limit and share values, which are computed based on the demands of the clients for the shared storage resource.  Thus, a centralized QoS manager/scheduler is not required for the network computer system to efficiently allocate the shared storage resource.).  
receiving an updated demand for computing resources from the plurality of servers; (Gulati [0039] The resource demand updating component 502 of the SRP module 238 operates to update the demand of each VM in the host computer 104A for the shared storage resource and the aggregated VM demand for the host computer, i.e., the sum of the demands of all the VMs in the host computer).

 


Lv and Gulati do not teach based on the updated demand, receiving a second distribution of computing resources;
based on the second distribution, reducing allocation of the first portion of the computing resources to the first server and transmitting an instruction to the first server to release one of the computing resources in the first portion of the computing resources and receiving a notification from the first server regarding the release of one of the computing resources in the first portion of the computing resources; allocating the released computing resource to the second server.
However, Dettori teaches based on the updated demand, receiving a second distribution of computing resources; based on the second distribution, reducing allocation of the first portion of the computing resources to the first server; (Dettori [0053] Each quota manager can monitor usage of resource 304 in the associated framework instance by the associated application component instances and compare the usage against the threshold for the framework instance to determine whether to initiate negotiation with the other quota managers to potentially re-allocate respective portions of their associated other framework instance sub-quotas to the 
transmitting an instruction to the first server to release one of the computing resources in the first portion of the computing resources (Dettori Fig 9 Block 906 (sending, by the request quota manager, an update message to the requestor quota manager, wherein the update message comprises the requestee information) and [0074] At 906, an update messages is sent, by the requestee quota manager, to the requestor quota manager, wherein the update message comprises the requestee information (e.g., via quota managed 410a ... quota managerNM 410d, framework instancel1406a ... framework instance NM 406d, application component instances 408a ... 408h, and/or cloud system 302). );
receiving a notification from the first server regarding the release of one of the computing resources in the first portion of the computing resources; allocating the released computing resource to the second server (Dettori Fig 9 Block 908 (recieving, by the requestee quota manager, a hard allocatton request for the offered quota amount) , Block 910 (subtracting, by the requestee quota manager, the offered quota amount of the resource from a sub-quota of the resource associated wiib the requestee quota manager) and Block 912 (sending, by the requestee quota manager, a response message to the requestor quota manager, wherein the response 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Dettori with the system of Lv and Gulati to release resources for another server. One having ordinary skill in the art would have been motivated to use Dettori into the system of Lv and Gulati for the purpose of managing quota of a resource in a shared computing system. (Dettori paragraph 01) 

As per claim 2, Gulati teaches receiving per source demand information from the plurality of servers, wherein the first distribution of computing resources is based on the per source demand information. (Gulati [0036] The SRP module in each host computer cooperatively operates with the SRP modules in the other host 

As per claim 4, Gulati teaches allocating the first and second portions is based on a fair distribution algorithm. (Gulati Fig 8 Blocks 804 806 and 808 and [0054] The divvying component 508 performs the R-divvy, L-divvy, I-divvy and S-divvy operations to try to give each child node a portion of the parent capacity in proportion to its shares, subject to their reservation and limit constraints. One algorithm to accomplish this goal is to serially give a small fixed amount of the parent capacity to a selected child node until the entire parent capacity has been distributed to the children. To illustrate this algorithm, let a, enote the allocation made to a child i at some stage of the divvying process, and s, be its share value. In this algorithm, the divvying process first gives each child node its reservation, i.e., the initial value of a, is the static reservation value of the child i.)

As per claim 8, Gulati teaches the updated demand for computing resources is based on consolidated query information received by the plurality of servers. (Gulati [0036] The SRP module in each host computer cooperatively operates with the SRP modules in the other host computers of the network computer system to determine how much of the capacity of the storage array 106 should be provided to that host computer, which is at least based on aggregate demand on the storage array by clients in the host computer and average latency of the storage array. [0039] The resource demand updating component 502 of the SRP module 238 operates to update the demand of each VM in the host computer 104A for the shared storage resource and the aggregated VM demand for the host computer, i.e., the sum of the demands of all the VMs in the host computer. and [0041] The demand is then aggregated for the host computer by summing the demand lops values of the VMs and then applying the bound check at the host computer 104A to make sure that the aggregated value lies within the lower and upper bounds represented by reservation and limit settings for the host computer)

As to claims 10 and 19, they are rejected based on the same reason as claim 1.
As to claims 11 and 20, they are rejected based on the same reason as claim 2.
As to claims 13 and 22, they are rejected based on the same reason as claim 4.
As to claims 17 and 26, they are rejected based on the same reason as claim 8.

Claims 3,12 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US 2018/0375957 Al) in further view of Gulati (US 2013/0326064 A1) and Dettori (US 2018/0102984 A1) and Shanmuganathan (US 2015/0215234 A1).

As per claim 3, Lv and Gulati and Dettori do not teach the updated demand is based on historical data.
However, Shanmuganathan teaches the updated demand is based on historical data. (Shanmuganathan [0018] For a single application, one or more clients, e.g., VMs, may be running to execute the application. The management of resources for these VMs is important to meet performance goals, such as Service Level Objectives (SLOs). Resource management techniques usually rely on demands of the VMs for resources, which need to be estimated using historical data related to usage of the resources, such as CPU, memory, network and storage resources).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Shanmuganathan with the system of Lv and Gulati and Dettori to determine demand based on historical data. One having ordinary skill in the art would have been motivated to use Shanmuganathan into the system of Lv and Gulati and Dettori for the purpose of properly estimating VM demands that are running applications to efficiently balance application performances and VM resource requirements. (Shanmuganathan paragraph 02)

As to claims 12 and 21, they are rejected based on the same reason as claim 3.

Claims 5,14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US 2018/0375957 Al) in further view of Gulati (US 2013/0326064 A1) and  Dettori (US 2018/0102984 A1) and Mandal (US 9,166,913 B1)

As per claim 5, Lv and Gulati and Dettori do not teach the fair distribution algorithm includes a Max-Min fairness algorithm.
However, Mandal teaches the fair distribution algorithm includes a Max-Min fairness algorithm. (Mandal [col 2, lines 7-17] Another aspect is directed to a method and system for fairly allocating shared resources among a plurality of users, including receiving a selectable tradeoff between efficiency and fairness, determining a max-min fairness allocation for the plurality of users using a binary and linear search, determining an optimal efficiency for the plurality of users of the shared resources, calculating a resource allocation for each of the plurality of users based on the selectable tradeoff, the max-in fairness allocation and the optimal efficiency, and allocating the calculated resource allocation for each of the plurality of users.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Mandal with the system of Lv and Gulati and Dettori to implement a min-max fairness algorithm. One having ordinary skill in the art would have been motivated to use Mandal into the system of Lv and Gulati and Dettori for the purpose of balancing throughput and efficiency with fairness in bandwidth allocation (Mandal col 1, lines 8-10)

As to claims 14 and 23, they are rejected based on the same reason as claim 5.

Claims 6,15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US 2018/0375957 Al) in further view of Gulati (US 2013/0326064 A1) and Dettori (US 2018/0102984 A1) and Banerjee (US 2019/0179678 A1)

As per claim 6, Lv and Gulati and Dettori do not teach receiving the updated demand for computing resources from the plurality of local servers is performed by reading messages from the plurality of local servers stored in a metadata database.
However, Banerjee teaches receiving the updated demand for computing resources from the plurality of local servers is performed by reading messages from the plurality of local servers stored in a metadata database. (Banerjee [0067] The in-node scheduler 123 further communicates with the global scheduler 113 to inform resource utilization status from the host 120 so that the global scheduler 113 can maintain the resource usage state of the hosts 120 in the database 117 for further scheduling of containers 125).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Banerjee with the system of Lv and Gulati and Dettori to use a metadata database. One having ordinary skill in the art would have been motivated to use Banerjee into the system of Lv and Gulati and Dettori for the 

As to claims 15 and 24, they are rejected based on the same reason as claim 6.

Claims 7,16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US 2018/0375957 Al) in further view of Gulati (US 2013/0326064 A1) and Dettori (US 2018/0102984 A1) and Wana (US 2011/0270850 A1)

As per claim 7, Lv and Gulati and Dettori do not teach receiving the updated demand for computing resources from the plurality of servers is performed by via remote procedure calls.
However, Wana teaches receiving the updated demand for computing resources from the plurality of servers is performed by via remote procedure calls. (Wana [0032] In other embodiments, the client application 114 uses a proprietary remote procedure call (RPC) protocol to send the resource request to the resource server 110).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Wana with the system of Lv and Gulati and Dettori to use remote procedure calls. One having ordinary skill in the art would have been motivated to use Wana into the system of Lv and Gulati and Dettori for the purpose of resource prioritization (Wana paragraph 03)

As to claims 16 and 25, they are rejected based on the same reason as claim 7.

Claims 9,18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US 2018/0375957 Al) in further view of Gulati (US 2013/0326064 A1) and Dettori (US 2018/0102984 A1) and Aronovich (US 2020/0169602 A1)

As per claim 9, Lv and Gulati and Dettori do not teach the distribution of computing resources comprises virtual computing resources.
However, Aronovich teaches the distribution of computing resources comprises virtual computing resources. (Aronovich [0064] Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing  resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Aronovich with the system of Lv and Gulati and Dettori to use virtual resources. One having ordinary skill in the art would have been motivated to use Aronovich into the system of Lv and Gulati and Dettori for the improved techniques for managing the allocation of cloud resources to a cluster (Aronovich paragraph 06)

As to claims 18 and 27, they are rejected based on the same reason as claim 9.

Response to Arguments
Applicant's arguments filed on 01/18/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1, 10 and 19 have been considered but are moot because the arguments do not apply because of the introduction of new art by Lv.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196